DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining estimated and instant noise during a time window and performing mathematical calculations on the noise values. This judicial exception is not integrated into a practical application because in claims 1-10, the only elements of the system are a LIDAR receiver and a generic computer (processor configured to execute the instructions read from a storage device). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are typical in the art. In claim 1, the additional element “a communication interface configured to sequentially receive noise data of the LIDAR in a plurality of time windows” is typical of the LIDAR art.  In claim 19, the clause “for analyzing noise data for light detection and ranging (LiDAR)” is merely intended use and has no patentable significance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 11, 13, 19, and claims 4-10, 12-18 and 20 dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 11, 13, and 19 all recite “an instant noise value of a second time window” and “determining an instant noise value”. The term “instant noise” is defined in the Specification in para. [0043] as follows: “As used herein, an ‘instant noise value’ may be an instant DC bias or an instant noise power.” An ‘instant noise value’ of a time window is determined using only the noise data received in that particular time window. For example, an instant noise value of a second time window is determined using noise data received in just the second time window.” It is misleading to write about an instant noise power, because noise is a random attribute so its exact value at any instant is unknown. See for example, “Electrical noise, Part 1: Introductory concepts” retrieved from website https://www.analogictips.com/electrical-noise-introductory-concepts-faq/   on April 6, 2021.
It appears the term “instant noise” is intended to mean “noise in the current window”. However, it is unclear how this is different from the term “estimated noise value” when the estimate is made from values measured in the current window, such as the limitation in claim 1 “Determining by a processor an estimated noise value of a first time window  using noise data received by a receiver of the LIDAR in the first time window” The claims are interpreted by the Examiner as all noise data being obtained from multiple measurements. Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14-15 and 18  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moore et al. (US 2018/0253404).
With regard to claim 11, Moore discloses a method for analyzing data for LIDAR, comprising
Determining by a processor (processing device 103 Fig. 1a) an estimated noise value of a first time window (bin)  using noise data received by a receiver (sensor 101) of the LIDAR in the first time window (noise estimate from a first filter part, para. [0017])
Determining by  the processor an instant noise value of a second time window (bin) using noise data received by the receiver in the second time window immediately subsequent to the first time window (noise from a second filter part, para.[0017])
Determining by the processor an estimated noise value of the second time window by aggregating the estimated noise value the estimated noise value of the first time window and the instant noise value of the second time window (noise estimate based on a phase weighted filtered histogram to obtain a noise combined estimate, (para. 
With regard to claims 14-15, the estimated noise value of the second time window is a weighted sum of the noise from different bins (time windows) of the histogram as in the equation in [0018]. The bins include noise values from the current and previous bins (Fig. 4D).  Generally known in the art, the sum of the weights in a filter is equal to 1.
With regard to claim 18, the estimated noise value is an estimated DC bias using an ambient level (para. [0010]).
Claims 1-10 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0253404) in view of Campbell et al. (US 2016/0047891).
With regard to claim 1, Moore et al. disclose a system for analyzing noise data for LIDAR comprising:
A communication interface (sensor 101) configured to sequentially receive noise data of the LIDAR in a plurality of time windows (bins)
A processor (processing device 103 Fig. 1a) configured to perform operations comprising:
Determining an estimated noise value of a first time window (bin)  using noise data received by a receiver (sensor 101) of the LIDAR in the first time window (noise estimate from a first filter part, para. [0017])
Determining an instant noise value of a second time window (bin) using noise data received by the receiver in the second time window immediately subsequent to the first time window (noise from a second filter part, para.[0017])
Determining an estimated noise value of the second time window by aggregating the estimated noise value the estimated noise value of the first time window and the instant noise value of the second time window (noise estimate based on a phase 
Moore does not disclose that the system comprises a storage device configured to store instructions, nor that the processor is configured to execute the instructions. However, in the same field of endeavor, Campbell teaches a LIDAR system for analyzing data from a sensor. Specifically, the process of analyzing the sensor data is performed by executing instructions stored on non-transitory computer readable storage media, by a processor (para. [0075]). Such software implementation of a data analysis process was ubiquitous in the LIDAR art prior to the time of invention, and one skilled in the art, e. g. an optical or electrical engineer, would recognize the advantages of implementing the process of Moore by a computer as taught by Campbell, such as ease of updating or correcting the process and ease of integrating the process with further data analysis process (e. g. object recognition).
With regard to claim 2, Campbell disclose that the measurement process is done in real time [0029].
With regard to claim 3, Moore discloses further determining an instant noise value in each time window (bin) using noise data received by the LIDAR receiver in the third time window by aggregating the estimated noise value of the second time window and the instant noise value of the third time window.
With regard to claims 4-5, Moore discloses the estimated noise value of the second time window is a weighted sum of the noise from different bins (time windows) of the histogram as in the equation in [0018]. The bins include noise values from the current and previous bins (Fig. 4D).  Generally known in the art, the sum of the weights in a filter is equal to 1.

	With regard to claim 19, Moore discloses a method for analyzing data for LIDAR, comprising
Determining by a processor (processing device 103 Fig. 1a) an estimated noise value of a first time window (bin)  using noise data received by a receiver (sensor 101) of the LIDAR in the first time window (noise estimate from a first filter part, para. [0017])
Determining by  the processor an instant noise value of a second time window (bin) using noise data received by the receiver in the second time window immediately subsequent to the first time window (noise from a second filter part, para.[0017])
Determining by the processor an estimated noise value of the second time window by aggregating the estimated noise value the estimated noise value of the first time window and the instant noise value of the second time window (noise estimate based on a phase weighted filtered histogram to obtain a noise combined estimate, (para. [0018] and equation calculating noise combined from parts, A, B, and C from histogram data from multiple time bins)
Moore does not disclose that a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause the prociessor to execute the method. However, in the same field of endeavor, Campbell teaches a LIDAR system for analyzing data from a sensor. Specifically, the process of analyzing the sensor data is performed by executing instructions stored on non-transitory computer readable storage media, by a processor (para. [0075]). Such software implementation of a data analysis process was ubiquitous in the LIDAR art prior to the time of invention, and one skilled in the art, e. g. an optical or electrical engineer, would recognize the advantages of implementing the process of 
With regard to claim 20, Moore does not specifically disclose that estimating the noise value of the second time window is done in real-time, (prior to receiving more data in the third, immediately subsequent time window). However, Campbell teaches a LIDAR system in which data processing is done in real-time [0029]. It would have been obvious to one skilled in the art, e. g. an optical or electrical engineer, to perform the method of Moore in real-time, as taught by Campbell, for the purpose of fine high-speed range determination which has applications in vehicle control. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 11 above, and further in view of  Campbell et al. (US 2016/0047891).
Moore does not specifically disclose that estimating the noise value of the second time window is done in real-time, (prior to receiving more data in the third, immediately subsequent time window). However, Campbell teaches in the same field of endeavor, a LIDAR system in which data processing is done in real-time [0029]. It would have been obvious to one skilled in the art, e. g. an optical or electrical engineer, to perform the method of Moore in real-time, as taught by Campbell, for the purpose of fine high-speed range determination which has applications in vehicle control. 
With regard to claim 13, Moore discloses further determining an instant noise value in each time window (bin) using noise data received by the LIDAR receiver in the third time window by aggregating the estimated noise value of the second time window and the instant noise value of the third time window.
Information Disclosure Statement
The information disclosure statement filed on Jan. 31, 2021,  has been considered by the Examiner.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Mase and Lewis disclose LIDAR systems with range and noise determination.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645